Citation Nr: 0719037	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for limited motion in 
the cervical spine with neuropathy of both lower and upper 
extremities, rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts.  In February 2003, the RO granted an 
increased evaluation of 20 percent effective April 11, 2002.  
The veteran appealed for a higher rating.  In September 2005, 
the RO granted an increased evaluation of 40 percent 
effective April 11, 2002 for limited motion in the cervical 
spine with neuropathy of both lower and upper extremities.  
The veteran has not indicated he is satisfied with this 
rating.  Thus, the claim is still before the Board.  AB v. 
Brown, 6 Vet.App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is assigned a 40 percent rating for the service-
connected cervical spine disability due to orthopedic and 
neurological impairment.  It cannot be determined what part 
of the 40 rating is assigned due to orthopedic complaints and 
what part is due to neurological impairment.  The agency of 
original jurisdiction should clarify this.  Additionally, 
while the evidence shows that the veteran has neurological 
impairment associated with the service-connected cervical 
spine disability, the evidence fails to identify the current 
severity of the neurological impairment.  Thus, a VA 
examination is needed in order to properly rate impairment 
attributable to the veteran's service-connected cervical 
spine disability with neuropathy of the lower and upper 
extremities.



Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should identify what part of the 40 
percent rating for the service-connected 
cervical spine with neuropathy of the 
upper and lower extremities is due to 
orthopedic impairment and what part of the 
rating is due to neurological impairment.

2.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected cervical spine 
disability with neuropathy of the lower 
and upper extremities.  The claims file 
must be made available to the examiner(s) 
for review.  The examiner is asked to 
address the following:

a) Provide the range of motion of the 
cervical spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed in 
degrees.  State also, whether the cervical 
spine involves any ankylosis either 
favorable or unfavorable. 

b) Determine whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
cervical spine disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
cervical spine is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

c) Identify all associated neurological 
deformities associated with the service-
connected cervical spine disability with 
neuropathy of the upper and lower 
extremity.  In this regard, the examiner 
should identify the affected nerve(s) 
involved and state whether it affects the 
right and/or left upper and/or lower 
extremity.  The examiner should then state 
whether the affected nerve(s) involved 
results in any paralysis and if so, the 
examiner should state whether such 
paralysis is complete or incomplete.  If 
incomplete, the examiner should state 
whether such paralysis equates to "mild," 
"moderate," "moderately severe" or 
"severe" incomplete paralysis.  Any 
necessary test (i.e., EMG, nerve 
conduction studies) to address these 
questions should be accomplished.

d) State whether the veteran has 
intervertebral disc syndrome regarding the 
cervical spine and whether such results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

e) If intervertebral disc syndrome 
involving the cervical spine is found, the 
examiner should indicate whether or not it 
is mild, moderate, severe, or pronounced 
and whether or not there are persistent 
symptoms compatible with sciatic 
neuropathy, if there is pain, demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.

f) The examiners must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


